Citation Nr: 9920285	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a gout disorder.

2.  Entitlement to service connection for an arthritic 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a prostate 
disorder.  

5.  Entitlement to service connection for a back disorder, to 
include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claims folder indicate 
that the veteran served on active duty from May 1947 to June 
1953 and again from March 1955 to February 1969.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a December 1992 rating decision of the 
New Orleans, Louisiana, Regional Office (RO).  In that 
decision and a decision dated August 1993, the veteran's 
claims that new and material evidence was received to reopen 
claims for gout, arthritis, and hypertension were denied.  A 
Board decision dated February 1997 reopened the veteran's 
claims, and remanded them for readjudication.  While the 
veteran's claims were before the RO, he also perfected claims 
for service connection for a prostate disorder and for a back 
disorder.  

In addition, he also claimed service connection for a neck 
disorder, and a rating decision was promulgated denying that 
issue in July 1998.  The veteran's accredited representative 
disagreed with that action in the Written Brief Presentation 
dated June 1999, and the Board notes that the disagreement 
expressed therein constitutes a valid Notice of Disagreement.  
As an NOD has been submitted, this issue is addressed in the 
Remand portion of the opinion.  



FINDINGS OF FACT

1.  A gout disorder, if extant, is not shown to be related to 
the veteran's active service. 

2.  An arthritic disorder, to include arthritis of the knees, 
right shoulder and right hip, is not shown to be related to 
the veteran's active service.  

3.  Hypertension is not shown to be related to the veteran's 
active service.

4.  Prostate cancer is not shown; a prostate disability, if 
extant, is not shown to be related to the veteran's active 
service.  

5.  Degenerative disk disease of the veteran's low back is 
shown to be proximately related to his active service.  


CONCLUSIONS OF LAW

1.  A gout disability was not incurred in active service.  
38 U.S.C. §§  1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

2.  An arthritic disability, to include arthritis of the 
knees, right shoulder and right hip, was not incurred in 
active service.  38 U.S.C. §§  1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

3.  A hypertension disability was not incurred in active 
service.  38 U.S.C. §§  1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

4.  Prostate cancer or a prostate disability was not incurred 
in active service.  38 U.S.C. §§  1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).

5.  A low back disability was incurred in active service.  
38 U.S.C. §§  1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran's service medical records (SMRs) note that he was 
assessed with muscular strain, in a record dated March 1961 
and that he complained of a muscular ache in his calf in June 
1961.  His SMRs also show that he was seen for pain in his 
left wrist in April 1963, and that the impression was 
probable arthritis.  

A clinical record cover sheet, dated May 1963, shows that the 
veteran was diagnosed with degenerative joint disease, 
multiple, due to unknown cause, L3-4-5.  That record also 
indicates that the disability was incurred in the line of 
duty.  A record also dated May 1963 shows that he also 
complained of "back trouble".  

He was seen in July 1964 for pain in his knees, and was 
assessed with probable gouty arthritis.  An undated clinical 
record requests that gout be ruled out.  Records dated August 
1964 show that the veteran was being rechecked for knee pain 
and that his uric acid was 4.6.  A subsequent entry notes 
"gastric complaints probably secondary to medication."  
Additional notes dated August 1964 diagnose gout, and 
osteoarthritis of the knees, and note that the veteran 
"still has bilateral arthralgia exacerbated during wet."  
Additionally, the veteran's uric acid was noted to be 7.0, 
and a retest after eliminating meat was 5.0.  An entry dated 
September 1964 notes that the veteran had an exacerbation of 
pain in both knees during rainy days.  A record dated October 
1964 shows that the veteran complained of a backache, and 
listed an impression of gout.  

A January 1965 record notes that the veteran complained of 
back and knee pain.  A February 1965 record notes that the 
veteran had an acute exacerbation during the recent rainy 
weather, and that his uric acid levels were normal for the 
past six months.  An August 1965 entry notes that the veteran 
"has been treated for gout and is well controlled on 
[medication]".  An October 1965 record shows that the 
veteran had symptomatic gout.  A consultation sheet dated 
October 1965 notes that the veteran was diagnosed with gout 
one year ago, involving both knees, ankles and right 
shoulder.  

A clinical record dated February 1966 shows that the veteran 
had minimal enlargement of the lateral lobes of the prostate.  
The veteran was examined in March 1966 for the purposes of an 
"Isolated duty" examination.  The examiner noted that 
"Current cystoscopic examination reveals minimal enlargement 
of lateral lobes of the prostate.  Other than this, no 
abnormality noted."  That report lists a final diagnosis of 
(1) gout and (2) renal lithiasis.  An addendum to the report 
dated March 11, 1966 notes that "Following cystoscopic and 
retrograde examination, patient was treated with analgesics.  
At the present time, patient is completely asymptomatic.  No 
further evaluation or treatment [is] warranted at the present 
time."  An October 1966 record shows that the veteran was 
assessed with "gout in [the] right knee".  An additional 
entry notes that the veteran had an initial diagnosis of 
gouty arthritis in 1964, and had a uric acid level of 7.5 at 
that time, and that he has had acute exacerbations since that 
time, but has had normal uric acid levels.  The listed 
impression is "probable degenerative arthritis at this 
time."  

A June 1968 entry notes that the veteran needs a prescription 
for arthritis.  A radiographic report dated August 1968 notes 
a history of "R/A in [right] hand and knees", and requests 
a [PA and lateral examination] of both hands and knees.  
Under the radiographic section of the report is the notation 
"essentially negative".  

The veteran's retirement examination is dated August 1968.  
That examination shows that his feet, lower extremities, 
spine and other musculoskeletal areas were clinically 
evaluated as normal.  Under the notes section of the report, 
the examiner noted that the veteran was assessed with a 
history of possible gout, arthritis with leg cramps, and 
noted that the "Consultant's final impression... [was that] 
the history of gout seem[ed] unlikely because of normal uric 
acid levels and history (see attached consultation)."  The 
disposition section of the report notes that x-rays of the 
hands and knees will be reviewed.  An addendum to that report 
dated September 1968 shows that "Uric acid is normal, and 
this, along with the history makes gout seem unlikely, either 
as the cause of the arthralgia or the renal caliculi."  

A February 1969 record notes that the veteran's knees ache.  

The evidence subsequent to service shows that the veteran's 
private physician wrote a letter, dated July 1988, stating 
"This is to certify that I treated [the veteran] from the 
late 1960s through about 1977 for arthritis, gout, and 
hypertension, on a monthly basis.  A clinical record received 
by VA in July 1988 reveals that the veteran's elevated blood 
pressure was "discovered in 1973." "

A radiographic report dated July 1991 states that "The large 
hypertrophic spur on L5-S1 suggests the possibility of 
spondylolisthesis."  A discharge summary dated November 1992 
diagnoses the veteran with hypertension, stress fracture of 
the right supracondylar humerus, and impingement syndrome of 
the right shoulder.

Records dated July 1996 show that the veteran was treated for 
back pain with a steroid injection, and was assessed with L5 
radiculopathy secondary to foraminal stenosis on the right at 
L4-5 probably more secondary to spurring than disk disease.  
Those records also show that the veteran underwent a 
hemilaminectomy L4-5 with foraminotomy and disk excision.  A 
VA compensation and pension examination for the veteran's 
kidney disability, dated November 1996, noted that the 
veteran has been treated for benign prostatic hypertrophy 
with Hytrin, and was diagnosed with benign prostatic 
hyperplasia.  

A VA compensation and pension examination, dated April 1997, 
for hypertension, shows that the veteran related a medical 
history of hypertension "while in the 60's while in the Air 
Force. . .  .  He was originally put on diet and exercise, 
Got on medication in 1969", and reveals diagnoses of (1) 
both knees unstable, painful and motion is limited.  Very 
loose bilaterally S.C.; (2) normal shoulder and hip; (3) 
diagnosis "# 1 likely due to torn ligament of knees, 
bilateral."  

A VA compensation and pension examination, dated November 
1997, reveals a diagnosis of lumbar spine degenerative joint 
disease with limited motion and function, status post 
laminectomy.  The examiner noted that the x-ray report showed 
"degenerative changes of the lumbar spine, status post 
laminectomy, unilateral, to the level of L4."  A kidney 
examination report of the same date notes under the first 
diagnosis that the veteran "does not have any symptoms or 
signs of prostate cancer at this time."  


I.  Entitlement to service connection for a gout disorder.

The veteran claims, in essence, that he manifests a gout 
disorder that is related to his active service.  After a 
review of the record, the Board finds that his contentions 
are not supported by the evidence, and that his claim must 
fail.  

Although the veteran was diagnosed with gout during his 
active service, there is no medical evidence of record to 
show that he currently manifests such a disorder.  In fact, 
his separation examination report revealed that the 
"Consultant's final impression... [was that] the history of 
gout seem[ed] unlikely because of normal uric acid levels and 
history (see attached consultation)."  An addendum to that 
report dated September 1968 shows that "Uric acid is normal, 
and this, along with the history makes gout seem unlikely, 
either as the cause of the arthralgia or the renal 
caliculi."  Thus, although the veteran was diagnosed with 
gout during service, the current medical evidence is devoid 
of a reference to, or treatment for, a gout disorder.  

Additionally, although the veteran's 1988 letter from his 
private physician stated that the veteran was treated for 
gout from the late 1960s "through about 1977", the Board 
does not find this evidence particularly probative.  First, 
it does not stand for the proposition that the veteran 
currently manifests any disorder, only that he did so from 
the times indicated in the letter.  Second, it is not clear 
from that letter whether the author was relying on memory, or 
any clinical evidence.  Because that letter is not as 
detailed as the veteran's VA examination reports, the Board 
finds it less persuasive than the later, more detailed 
evaluation .  Thus, as there is no evidence to show that the 
veteran currently manifests a gout disorder, the veteran's 
claim is denied.  


II.  Entitlement to service connection for an arthritic 
disorder.

The veteran claims, in essence, that he manifests an 
arthritic disorder, to include arthritis of his knees, his 
right shoulder, and right hip, that is related to his active 
service.  After a review of the record, the Board finds that 
his contentions are not supported by the evidence, and that 
his claims fail.  

Although the veteran's service medical records show that he 
was diagnosed with "gouty arthritis" and degenerative 
arthritis on a number of occasions, there is no current 
evidence to show that he currently manifests such disorders 
of the knees, his right shoulder, and right hip.  A discharge 
summary dated November 1992 diagnoses the veteran with a 
stress fracture of the right supracondylar humerus, and with 
impingement syndrome of the right shoulder.

A VA compensation and pension examination, dated April 1997, 
reveals diagnoses of (1) both knees unstable, painful and 
motion is limited.  Very loose bilaterally S.C.; (2) normal 
shoulder and hip; (3) diagnosis "# 1 likely due to torn 
ligament of knees, bilateral."

Again, the Board notes that the veteran's private physician, 
in a letter dated July 1988, stated that he had treated the 
veteran, on a monthly basis for gout, arthritis and 
hypertension from the late 1960s to about 1977, however, for 
the reasons and bases discussed above, that letter simply 
does not show that the veteran currently manifests these 
disorders. 

In addition, the recent medical evidence shows only that the 
veteran had a stress fracture of the right supracondylar 
humerus, and impingement syndrome of the right shoulder, in 
1992.  A 1997 record further shows that he had unstable knees 
that were painful with limitation of motion, "very loose 
bilaterally S.C.", "likely due to torn ligament of knees, 
bilateral", and a normal shoulder and hip.  It does not show 
that any of these disorders were due to the veteran's active 
service, or that they were due to arthritis.  Nor do they 
show that arthritis is currently manifested.  In fact, the 
evidence shows only a knee disorder "likely due to torn 
ligament of knees, bilateral", and a normal shoulder and 
hip.  

Thus, as there is no evidence to show any nexus between any 
current arthritic disorder and the veteran's active service, 
his claims for arthritis of multiple joints, to include the 
knees, right shoulder, and right hip must be denied.  


III.  Entitlement to service connection for hypertension.

The veteran claims, in essence, that he manifests a 
hypertension disorder that is related to his active service.  
After a review of the record, the Board finds that his 
contentions are not supported by the evidence, and that his 
claim fails.  

Although the record shows that the veteran currently 
manifests a hypertension disorder, the Board notes that the 
veteran's service medical records are devoid of references 
to, or treatment for, a hypertension disorder.  

The Board notes that the 1988 letter from the veteran's 
private physician stated that the veteran was treated for 
gout, arthritis and hypertension from the late 1960s to about 
1977.  

However, as indicated above, the Board does not find this 
letter as probative as the veteran's service medical records.  
First, it does not discuss any results or findings from an 
objective examination, and it does not discuss the veteran's 
medical history.  Second, it is not clear from that letter 
whether the author was relying on memory, or any clinical 
evidence.  The letter is vague with respect to the dates of 
treatment, and does not include copies of any treatment 
reports.  The Board must also point out that a VA clinical 
record received by VA in July 1988 reveals that the veteran's 
elevated blood pressure was "discovered in 1973."  Thus, 
because the letter from the veteran's private physician is 
not as detailed as the veteran's SMRs, is vague as to the 
dates of treatment, and is specifically contradicted by 
medical evidence which is more thorough and detailed in its 
findings, the Board finds it unpersuasive.  

Thus, for all of the above reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
hypertension disorder, and that his claim must be denied.


IV.  Entitlement to service connection for a prostate 
disorder.

The veteran initially claimed, in essence, that he manifested 
prostate cancer that is related to his active service.  After 
a review of the record, the Board finds that his contention 
that he has a prostate disorder that is related to his active 
service is not supported by the evidence, and that his claim 
fails.  

A clinical record dated February 1966 shows that the veteran 
had minimal enlargement of the lateral lobes of the prostate.  
The veteran was examined in March 1966 for the purposes of an 
"Isolated duty" examination.  The examiner noted that 
"Current cystoscopic examination reveals minimal enlargement 
of lateral lobes of the prostate.  Other than this, no 
abnormality noted."  An addendum to the report dated March 
11, 1966 notes that "Following cystoscopic and retrograde 
examination, patient was treated with analgesics.  At the 
present time, patient is completely asymptomatic.  No further 
evaluation of treatment [is] warranted at the present time."

A VA compensation and pension examination for the veteran's 
kidney disability, dated November 1996, noted that the 
veteran has been treated for benign prostatic hypertrophy 
with Hytrin, and was diagnosed with benign prostatic 
hyperplasia.  A VA compensation and pension examination, 
dated November 1997, reveals that the veteran "does not have 
any symptoms or signs of prostate cancer at this time."

Although the veteran initially claimed service connection for 
prostate cancer, the Board must point out that the record is 
devoid of evidence showing that prostate cancer is now, or 
has ever been, manifested.  In addition, although the 
veteran's SMRs, dated February 1966, shows that the veteran 
had minimal enlargement of the lateral lobes of the prostate, 
and that the report included findings of "Current 
cystoscopic examination reveals minimal enlargement of 
lateral lobes of the prostate.  Other than this, no 
abnormality noted",  the Board must point out that an 
addendum to the report dated March 11, 1966 notes that 
"Following cystoscopic and retrograde examination, patient 
was treated with analgesics.  At the present time, patient is 
completely asymptomatic.  No further evaluation of treatment 
[is] warranted at the present time."

In addition, although the evidence shows that the veteran 
currently manifests benign prostatic hyperplasia, it does not 
show that he currently manifests a disability for which VA 
benefits could be granted.  Therefore, the veteran's claim 
must be denied.  


V.  Entitlement to service connection for a back disorder, to 
include degenerative joint disease.

The veteran contends that he currently manifests degenerative 
joint disease of his low back that is related to his active 
service.  For the reasons and bases that follow, the Board 
finds that the evidence is in equipoise, and that service 
connection for degenerative joint disease of his low back is 
appropriate.  

A clinical record cover sheet, dated May 1963, shows that the 
veteran was diagnosed with degenerative joint disease, 
multiple, due to unknown cause, L3-4-5.  That record also 
indicates that the disability was incurred in the line of 
duty.  An additional record also dated May 1963 shows that he 
also complained of "back trouble". A record dated October 
1964 shows that the veteran complained of a backache, and 
listed an impression of gout.  A January 1965 record notes 
that the veteran complained of back and knee pain.

A radiographic report dated July 1991  states that "The 
large hypertrophic spur on L5-S1 suggests the possibility of 
spondylolisthesis."  

Records dated July 1996 show that the veteran was treated for 
back pain with a steroid injection, and was assessed with L5 
radiculopathy secondary to foraminal stenosis on the right at 
L4-5 probably more secondary to spurring than disk disease.  
Those records also show that the veteran underwent a 
hemilaminectomy L4-5 with foraminotomy and disk excision. 

A VA compensation and pension examination, dated November 
1997, reveals a diagnosis of lumbar spine degenerative joint 
disease with limited motion and function, status post 
laminectomy.  The examiner noted that the x-ray report showed 
"degenerative changes of the lumbar spine, status post 
laminectomy, unilateral, to the level of L4."  

Because the veteran was diagnosed with degenerative joint 
disease, multiple, due to unknown cause, L3-4-5 during 
service, and because he subsequently had manifestations of 
that chronic disease, the Board determines that service 
connection for degenerative joint disease of the veteran's 
low back is appropriate.  38 C.F.R. § 3.303(b) (1998).  The 
Board is aware of the 1997 diagnosis of lumbar spine 
degenerative joint disease with limited motion and function, 
status post laminectomy.  However, as the preponderance of 
the evidence does not show that the veteran's degenerative 
joint disease of his low back is due solely to an intervening 
cause, the Board finds that the evidence is in equipoise.  In 
order to accord the veteran the benefit of every doubt, the 
Board determines that service connection for a low back 
disability is appropriate in this case.  


ORDER

Entitlement to service connection for a gout disorder is 
denied.  Entitlement to service connection for arthritis is 
denied.  Entitlement to service connection for hypertension 
is denied.  Entitlement to service connection for a prostate 
disorder is denied.  Entitlement to service connection for 
degenerative joint disease of the low back is granted.  

REMAND

As indicated above, an NOD has been received with respect to 
the issue of a neck or cervical spine disorder.  However, as 
that issue was not included in any Statement of the Case 
(SOC), and not perfected for appeal, it is remanded back to 
the RO for a promulgation of an SOC.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO shall issue an SOC and notify 
the veteran of the time limits for 
submitting a substantive appeal with 
regard to the issue of a neck disorder.   

2.  The RO is to advise the veteran that 
he may submit additional evidence while 
his case is in remand status.

3.  The RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains in whole or in part adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and with a 
reasonable period of time within which to 
respond thereto.  


No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

